      Case 18-33967-bjh11 Doc 77 Filed 12/07/18                  Entered 12/07/18 16:18:21             Page 1 of 8




The following constitutes the ruling of the court and has the force and effect therein described.

                                                                 ______________________________
 Signed December 7, 2018                                         United States Bankruptcy Judge
______________________________________________________________________



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                           §
     In re:                                                §      Chapter 11
                                                           §
     Senior Care Centers, LLC, et al.,1                    §      Case No. 18-33967 (BJH)
                                                           §
                               Debtors.                    §      (Jointly Administered)

                     INTERIM ORDER A ORDER AUTHORIZING PAYMENT OF
                               PREPETITION TAXES AND FEES

              Upon the motion (the “Motion”)2 of the Debtors for entry of an interim order (this

     “Interim Order”) authorizing the Debtors, in their discretion, to pay any prepetition Taxes and

     Fees owing to the Taxing Authorities; and the Court having reviewed the Motion and the First

     Day Declaration; and the Court having jurisdiction over this matter pursuant to 28 U.S.C. 157

     and §§ 1334(b); and the Court having found that this matter is a core proceeding pursuant to 28

     U.S.C. § 157(b)(2), and that the Debtors consent to entry of a final order under Article III of the

     United States Constitution; and the Court having found that venue of this proceeding and the

     1
        A list of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
     identification number, is attached hereto as Exhibit 1.
     2
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


     66416115.2
Case 18-33967-bjh11 Doc 77 Filed 12/07/18            Entered 12/07/18 16:18:21       Page 2 of 8



Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having

determined that the relief requested in the Motion is in the best interests of the Debtors, their

estates, their creditors, and other parties in interest; and it appearing that proper and adequate

notice of the Motion has been given, under the circumstances, and that no other or further notice

is necessary; and upon the record herein; and after due deliberation thereon; and good and

sufficient cause appearing therefore, it is hereby

         ORDERED, ADJUDGED, AND DECREED THAT:

         1.     The Motion is GRANTED on an interim basis, as set forth herein.

         2.    The Debtors are hereby authorized, but not directed, to pay, in the ordinary course

of their businesses, the prepetition taxes and fees related to Use Taxes, Licensing Fees, and

Providers Fees as determined upon audit, or otherwise, to be owed for periods prior to the

Petition Date, to the Taxing Authorities, provided that payments on account of prepetition Taxes

and Fees shall not exceed $1,100,000.00 million on an aggregate basis during the interim period.

         3.    Nothing in the Motion or this Interim Order shall be construed as impairing the

Debtors’ rights to contest the validity or amount of any Taxes and Fees allegedly due or owing to

any Taxing Authorities or priority of any claim or lien against the Debtors and all Debtors’ rights

with respect thereto are hereby reserved.

         4.    The Debtors’ banks and financial institutions shall be, and are hereby authorized,

when requested by the Debtors, to process, honor, and pay any and all checks or electronic fund

transfers drawn on the Debtors’ bank accounts to pay all prepetition Taxes and Fees owed to the

Taxing Authorities, whether those checks were presented prior to or after the Petition Date,

provided that sufficient funds are available in the applicable accounts to make the payments.




66416115.2
Case 18-33967-bjh11 Doc 77 Filed 12/07/18            Entered 12/07/18 16:18:21        Page 3 of 8



         5.    The Debtors’ banks and financial institutions may rely on the representations of

the Debtors with respect to whether any check or other transfer drawn or issued by the Debtors

prior to the Petition Date should be honored pursuant to this order, and any such bank or

financial institution shall not have any liability to any party for relying on such representations

by the Debtors as provided for in this order.

         6.    Notwithstanding the relief granted herein or any actions taken hereunder, nothing

contained in this order shall create any rights in favor of, or enhance the status of any claim held

by, any Taxing Authority.

         7.    Neither the provisions contained herein, nor any actions or payments made by the

Debtors pursuant to this order, shall be deemed an admission as to the validity of any underlying

obligation or a waiver of any rights the Debtors may have to dispute such obligation on any

ground that applicable law permits.

         8.    Notwithstanding anything to the contrary contained herein, any payment made or

to be made under this Order, any authorization contained in this Order, or any claim for which

payment is authorized hereunder, shall be subject to the requirements imposed on the Debtors

under any orders of this Court approving any debtor in possession financing for, or any use of

cash collateral by, the Debtors and any budget in connection therewith.

         9.    The Debtors are hereby authorized to take such actions and to execute such

documents as may be necessary to implement the relief granted by this order.

         10.   The requirements set forth in Bankruptcy Rule 6004(a) are hereby waived.

         11.   Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this order

shall be effective and enforceable immediately upon entry hereof.




                                                 2
66416115.2
Case 18-33967-bjh11 Doc 77 Filed 12/07/18            Entered 12/07/18 16:18:21       Page 4 of 8



         12.   Nothing in the Motion or this Order, or the Debtors’ payment of any claims

pursuant to this Order, shall be deemed or construed as: (i) an admission as to the validity of any

claim or lien against the Debtors or their estates, (ii) a waiver of the Debtors’ rights to dispute

any claim or lien, (iii) an approval or assumption of any agreement, contract, or lease pursuant to

Bankruptcy Code section 365, (iv) an admission of the priority status of any claim, whether

under Bankruptcy Code section 503(b)(9) or otherwise, or (v) a modification of the Debtors’

rights to seek relief under any section of the Bankruptcy Code on account of any amounts owed

or paid to any Taxing Authority.

         13.   The final hearing (the “Final Hearing”) to consider the interim relief granted

herein and entry of a final order granting balance of the relief requested in the Motion on a final

basis and shall be held on December 27, 2018 at 1:00 p.m. Prevailing Central Time.

         14.   Any objection to the entry of a final order granting the relief requested in the

Motion shall be filed with the Court and served on, no later than seven (7) days prior to the

commencement of the final hearing: (a) Senior Care Centers, LLC, 600 N. Pearl Street, Suite

1100, Dallas, Texas, 75201 (Attn: Kevin O’Halloran); (b) Polsinelli PC, 600 Third Avenue, 42nd

Floor, New York, New York 10016 (Attn: Jeremy Johnson), and Polsinelli PC, 2950 N.

Harwood, Suite 2100, Dallas, Texas 75201 (Attn: Trey Monsour); (c) the Office of the United

States for the Northern District of Texas, Earle Cabell Federal Building, 1100 Commerce Street,

Room 976, Dallas, TX 75242 (Attn: Meredyth Kippes); (d) counsel to CIBC Bank USA, 190

South LaSalle Street, Suite 3700, Chicago, Illinois 60603 (Attn: John Weiss); and (e) counsel to

the official committee of unsecured creditors, if one is appointed.

         15.   This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation and/or interpretation of this Final Order.



                                                 3
66416115.2
Case 18-33967-bjh11 Doc 77 Filed 12/07/18         Entered 12/07/18 16:18:21   Page 5 of 8




                                 # # # End of Order # # #


Ordered submitted by:


POLSINELLI PC

/s/     Trey A. Monsour
Trey A. Monsour
State Bar No. 14277200
Polsinelli PC
2950 N. Harwood, Suite 2100
Dallas, Texas 75201
Telephone: (214) 397-0030
Facsimile: (214) 397-0033
tmonsour@polsinelli.com

-and-

Jeremy R. Johnson (Pro Hac Vice Pending)
600 3rd Avenue, 42nd Floor
New York, New York 10016
Telephone: (212) 684-0199
Facsimile: (212) 684-0197
jeremy.johnson@polsinelli.com

Proposed Counsel to the Debtors and Debtors
in Possession




                                              4
66416115.2
Case 18-33967-bjh11 Doc 77 Filed 12/07/18      Entered 12/07/18 16:18:21   Page 6 of 8



                                       Exhibit 1

                                 (Sorted Alphabetically)

#      Debtor Name                                           Case No.          EIN
1.     Alief SCC LLC                                         18-33987          0523
2.     Bandera SCC LLC                                       18-33989          0617
3.     Baytown SCC LLC                                       18-33992          0778
4.     Beltline SCC LLC                                      18-33996          7264
5.     Booker SCC LLC                                        18-33999          0967
6.     Bossier SCC LLC                                       18-34003          2017
7.     Bradford SCC LLC                                      18-34004          9535
8.     Brinker SCC LLC                                       18-34005          7304
9.     Brownwood SCC LLC                                     18-33968          0677
10.    Capitol SCC LLC                                       18-34006          1750
11.    CapWest-Texas LLC                                     18-34008          4897
12.    Cedar Bayou SCC LLC                                   18-34010          8889
13.    Clear Brook SCC LLC                                   18-34012          1877
14.    Colonial SCC LLC                                      18-34014          4385
15.    Community SCC LLC                                     18-33969          7951
16.    Corpus Christi SCC LLC                                18-34016          9807
17.    Crestwood SCC LLC                                     18-34017          7349
18.    Crowley SCC LLC                                       18-33970          6697
19.    CTLTC Real Estate, LLC                                18-34018          0202
20.    Fairpark SCC LLC                                      18-34020          7381
21.    Gamble Hospice Care Central LLC                       18-34022          6688
22.    Gamble Hospice Care Northeast LLC                     18-34025          6661
23.    Gamble Hospice Care Northwest LLC                     18-34027          2044
24.    Gamble Hospice Care of Cenla LLC                      18-34029          4510
25.    Green Oaks SCC LLC                                    18-33971          7218
26.    Harbor Lakes SCC LLC                                  18-33972          7299
27.    Harden HUD Holdco LLC                                 18-34032          1502
28.    Harden Non-HUD Holdco LLC                             18-34035          3391
29.    Harden Pharmacy LLC                                   18-34036          1995
30.    Hearthstone SCC LLC                                   18-34037          9154
31.    Hewitt SCC LLC                                        18-33973          7237
32.    HG SCC LLC                                            18-34040          7415
33.    Hill Country SCC LLC                                  18-34043          4199
34.    Holland SCC LLC                                       18-33974          1427
35.    Hunters Pond SCC LLC                                  18-34045          2886
36.    Jacksonville SCC LLC                                  18-34046          4216
37.    La Hacienda SCC LLC                                   18-34049          1074
38.    Lakepointe SCC LLC                                    18-34050          7457
39.    Major Timbers LLC                                     18-34052          7477
40.    Marlandwood East SCC LLC                              18-34054          1871


66416115.2
Case 18-33967-bjh11 Doc 77 Filed 12/07/18      Entered 12/07/18 16:18:21   Page 7 of 8



#      Debtor Name                                           Case No.          EIN
41.    Marlandwood West SCC LLC                              18-34058          2192
42.    Meadow Creek SCC LLC                                  18-34064          9278
43.    Midland SCC LLC                                       18-34065          4231
44.    Mill Forest Road SCC LLC                              18-34066          5137
45.    Mission SCC LLC                                       18-33975          8086
46.    Mullican SCC LLC                                      18-34067          7499
47.    Mystic Park SCC LLC                                   18-34068          1898
48.    Normandie SCC LLC                                     18-34069          1542
49.    Onion Creek SCC LLC                                   18-34070          7425
50.    Park Bend SCC LLC                                     18-34071          9410
51.    Pasadena SCC LLC                                      18-34072          1694
52.    Pecan Tree SCC LLC                                    18-34073          4241
53.    Pecan Valley SCC LLC                                  18-34074          9585
54.    Pleasantmanor SCC LLC                                 18-34075          7536
55.    PM Management - Allen NC LLC                          18-34076          4961
56.    PM Management - Babcock NC LLC                        18-34077          7829
57.    PM Management - Cedar Park NC LLC                     18-34078          1050
58.    PM Management - Corpus Christi NC II LLC              18-34079          5231
59.    PM Management - Corpus Christi NC III LLC             18-34080          5129
60.    PM Management - Corsicana NC II LLC                   18-34081          9281
61.    PM Management - Corsicana NC III LLC                  18-34082          9353
62.    PM Management - Corsicana NC LLC                      18-34083          1333
63.    PM Management - Denison NC LLC                        18-34084          5022
64.    PM Management - El Paso I NC LLC                      18-34085          2965
65.    PM Management - Fredericksburg NC LLC                 18-34086          0599
66.    PM Management - Frisco NC LLC                         18-34087          5082
67.    PM Management - Garland NC LLC                        18-33979          5137
68.    PM Management - Golden Triangle NC I LLC              18-33980          9478
69.    PM Management - Golden Triangle NC II LLC             18-33981          9536
70.    PM Management - Golden Triangle NC III LLC            18-33982          9597
71.    PM Management - Golden Triangle NC IV LLC             18-33983          9654
72.    PM Management - Killeen I NC LLC                      18-33984          3105
73.    PM Management - Killeen II NC LLC                     18-33985          3179
74.    PM Management - Killeen III NC LLC                    18-33986          3245
75.    PM Management - Lewisville NC LLC                     18-33988          5296
76.    PM Management - New Braunfels NC LLC                  18-33990          6293
77.    PM Management - Park Valley NC LLC                    18-33991          7186
78.    PM Management - Pflugerville AL LLC                   18-33993          4007
79.    PM Management - Portland AL LLC                       18-33994          5018
80.    PM Management - Portland NC LLC                       18-33995          4928
81.    PM Management - Round Rock AL LLC                     18-33997          5304
82.    PM Management - San Antonio NC LLC                    18-33998          1216
83.    Presidential SCC LLC                                  18-34000          1913
84.    Redoak SCC LLC                                        18-33976          7569

                                           2
66416115.2
Case 18-33967-bjh11 Doc 77 Filed 12/07/18        Entered 12/07/18 16:18:21   Page 8 of 8



#      Debtor Name                                             Case No.          EIN
85.    Riverside SCC LLC                                       18-34001          1889
86.    Round Rock SCC LLC                                      18-34002          8936
87.    Rowlett SCC LLC                                         18-34007          7606
88.    Ruston SCC LLC                                          18-34009          0242
89.    RW SCC LLC                                              18-34011          7631
90.    Sagebrook SCC LLC                                       18-34013          9571
91.    San Angelo SCC LLC                                      18-34015          4254
92.    SCC Edinburg LLC                                        18-34019          1195
93.    SCC Hospice Holdco LLC                                  18-34021          3166
94.    SCC Senior Care Investments LLC                         18-34023          4123
95.    SCC Socorro LLC                                         18-34024          5459
96.    Senior Care Center Management II LLC                    18-34026          1280
97.    Senior Care Center Management LLC                       18-34028          7811
98.    Senior Care Centers Home Health, LLC                    18-34030          1931
99.    Senior Care Centers LLC                                 18-33967          8550
100.   Senior Rehab Solutions LLC                              18-34031          4829
101.   Senior Rehab Solutions North Louisiana LLC              18-34033          1690
102.   Shreveport SCC LLC                                      18-34034          1659
103.   Solutions 2 Wellness LLC                                18-34038          4065
104.   South Oaks SCC LLC                                      18-34039          8002
105.   Springlake ALF SCC LLC                                  18-34041          2436
106.   Springlake SCC LLC                                      18-34042          9102
107.   Stallings Court SCC LLC                                 18-33977          7393
108.   Stonebridge SCC LLC                                     18-34044          9234
109.   Stonegate SCC LLC                                       18-33978          3005
110.   Summer Regency SCC LLC                                  18-34047          7782
111.   TRISUN Healthcare LLC                                   18-34048          2497
112.   Valley Grande SCC LLC                                   18-34051          1341
113.   Vintage SCC LLC                                         18-34053          7710
114.   West Oaks SCC LLC                                       18-34055          9535
115.   Western Hills SCC LLC                                   18-34056          1922
116.   Weston Inn SCC LLC                                      18-34057          7871
117.   Westover Hills SCC LLC                                  18-34059          3303
118.   Whitesboro SCC LLC                                      18-34060          7745
119.   Windcrest SCC LLC                                       18-34061          9541
120.   Windmill SCC LLC                                        18-34062          8067
121.   Wurzbach SCC LLC                                        18-34063          9920




                                             3
66416115.2
